

117 HR 942 IH: To amend the Internal Revenue Code of 1986 to provide for the application of the premium tax credit in the case of certain individuals who are unemployed during 2021.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 942IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mrs. McBath (for herself and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for the application of the premium tax credit in the case of certain individuals who are unemployed during 2021.1.Application of premium tax credit in case of individuals receiving unemployment compensation during 2021(a)In generalSection 36B of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:(g)Special rule for individuals who receive unemployment compensation during 2021(1)In generalFor purposes of this section, in the case of a taxpayer who has received, or has been approved to receive, unemployment compensation for any week beginning during 2021, for the taxable year in which such week begins—(A)such taxpayer shall be treated as an applicable taxpayer, and(B)there shall not be taken into account any household income of the taxpayer in excess of 133 percent of the poverty line for a family of the size involved.(2)Unemployment compensationFor purposes of this subsection, the term unemployment compensation has the meaning given such term in section 85(b). (3)Evidence of unemployment compensationFor purposes of this subsection, a taxpayer shall not be treated as having received (or been approved to receive) unemployment compensation for any week unless such taxpayer provides self-attestation of, and such documentation as the Secretary shall prescribe which demonstrates, such receipt or approval.(4)Clarification of rules remaining applicable(A)Joint return requirementParagraph (1)(A) shall not affect the application of subsection (c)(1)(C).(B)Household income and affordabillityParagraph (1)(B) shall not apply to any determination of household income for purposes of paragraph (2)(C)(i)(II) or (4)(C)(ii) of subsection (c).(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.